     Case 1:09-cv-00703-AWI-JLT Document 236 Filed 03/31/21 Page 1 of 3


 1 ERIC B. KINGSLEY, Esq. (SBN 185123)
   eric@kingsleykingsley.com
 2 KELSEY M. SZAMET, Esq. (SBN 260264)
   kelsey@kingsleykingsley.com
 3 DAVID KELEDJIAN, Esq. (SBN 309135)
   davidk@kingsleykingsley.com
 4 KINGSLEY & KINGSLEY, APC
   16133 Ventura Blvd., Suite 1200
 5 Encino, CA 91436
   (818) 990-8300, Fax (818) 990-2903
 6 Attorneys for Plaintiffs
 7 [Additional Counsel on Next Page]
 8 Bruce D. Carroll (SBN 108725)
   chezcarroll@earthlink.net
 9 Of Counsel
   2828 Huber Heights Dr
10 Las Vegas, NV 89128
   (323) 788-2935, Fax (866) 629-4835
11 Attorney for Defendant
12                     UNITED STATES DISTRICT COURT
13        EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
14
15 RAFAEL MUNOZ, LIDIA CRUZ,                              CASE NO: 09-cv-00703-AWI-JLT
   YANET HERNANDEZ, SANTOS R.
16 VALENZUELA, TRINIDAD RUIZ,                             ORDER GRANTING JOINT
17 MARTA A. RINCON de DIAZ,                               STIPULATION OF CY PRES
   RAMON CERVANTES PERALES and                            DESIGNEES AND ALLOCATION
18 HUGO PEREZ RIOS on behalf of                           OF CY PRES AWARD
19 themselves, and all current and former
   employees, and on behalf of a class of                 Hon. Anthony W. Ishii
20 similarly situated employees
21
                       Plaintiffs,
22
23         vs.
24
25 GIUMARRA VINEYARDS
   CORPORATION; and DOES 1-20,
26
27
                        Defendant.
28

           [Proposed] Order Re: Joint Stipulation of Cy Pres Designees and Allocation of Cy Pres Award
                                                                                   Case No. 09-cv-00703-AWI-JLT
     Case 1:09-cv-00703-AWI-JLT Document 236 Filed 03/31/21 Page 2 of 3


 1 STAN S. MALLISON (SBN 184191)
   stanm@themmlawfirm.com
 2 HECTOR R. MARTINEZ (SBN 206336)
   hectorm@themmlawfirm.com
 3 MARCO A. PALAU (SBN 242340)
   mpalau@themmlawfirm.com
 4 JOSEPH D. SUTTON (SBN 269951)
   jsutton@themmlawfirm.com
 5 MALLISON & MARTINEZ
   1939 Harrison Street, Suite 730
 6 Oakland, California 94612-3547
   (510) 832-9999; Fax: (510) 832-1101
 7
   BUSH GOTTLIEB SINGER LOPEZ KOHANSKI
 8 ADELSTEIN & DICKINSON
   IRA L. GOTTLIEB (SBN 103236)
 9 E-MAIL: GOTTLIEB@BUSHGOTTLIEB.COM
   DAVID S. ADELSTEIN (SBN 105250)
10 500 North Central Avenue, Suite 800
   Glendale, CA 91203
11 (818) 973-3200; Fax: (818) 973-3201
12 MARTINEZ AGUILASOCHO & LYNCH, APLC
   MARIO MARTINEZ (SBN 200721)
13 THOMAS P. LYNCH (SBN 159277)
   P.O. Box 11208
14 Bakersfield, CA 93389-1208
   (661) 859-1174; Fax: (661) 840-6154
15 Email: mmartinez@farmworkerlaw.com
   MCNICHOLAS & MCNICHOLAS, LLP
16 PATRICK MCNICHOLAS (SBN 125868)
   MATHEW S. MCNICHOLAS (SBN 190249)
17 10866 Wilshire BL., Suite 1400
   Los Angeles, CA 90024-4338
18 (310) 474-1582; FAX: (310) 475-7871
   Email: MSM@MCNICHOLASLAW.COM
19
   WEINBERG, ROGERS & ROSENFELD
20 A Professional Corporation
   DAVID R. ROSENFELD (SBN 058163)
21 Email: drosenfeld@unioncounsel.net
   CHRISTIAN L. RAISNER (SBN 133839)
22 E-mail: craisner@unioncounsel.net
   WILLIAM A. SOKOL (SBN 072740)
23 E-mail: bsokol@unioncounsel.net
   1001 Marina Village Parkway, Suite 200
24 Alameda, CA 94501-1091
   (510) 337-1001; Fax: (510) 337-102
25
   Attorneys for Plaintiffs
26
27
28
                                                       2

           [Proposed] Order Re: Joint Stipulation of Cy Pres Designees and Allocation of Cy Pres Award
                                                                                   Case No. 09-cv-00703-AWI-JLT
      Case 1:09-cv-00703-AWI-JLT Document 236 Filed 03/31/21 Page 3 of 3


 1                                                ORDER
 2        Plaintiffs RAFAEL MUNOZ, LIDIA CRUZ, YANET HERNANDEZ,
 3 SANTOS R. VALENZUELA, TRINIDAD RUIZ, MARTA A. RINCON de DIAZ,
 4 RAMON CERVANTES PERALES and HUGO PEREZ RIOS (“Plaintiffs”), on
 5 behalf of themselves, and all current and former employees, and on behalf of a
 6 class of similarly situated employees, and Defendant GIUMARRA VINEYARDS
 7 CORPORATION (“Defendant”) (collectively “the Parties”) have filed a Joint
 8 Stipulation of Cy Pres Designees and Allocation of Cy Pres Award and request the
 9 Court grant the agreed upon designees and allocation.
10        The Court, having considered the Parties’ Joint Stipulation of Cy Pres
11 Designees and Allocation of Cy Pres Award, finds good cause for issuing an Order
12 granting the Joint Stipulation.
13        IT IS HEREBY ORDERED:
14        1.      The Court GRANTS the request to approve Parties’ Joint Stipulation
15 of Cy Pres Designees and Allocation of Cy Pres Award.
16        2.      The Court designates California Rural Legal Assistance, Inc.
17 (“CRLA”) and California Farmworker Foundation (“CFF”) as cy pres designees to
18 receive the uncashed settlement funds, pursuant to the Settlement Agreement.
19        3.      CRLA is to receive 80% of the uncashed funds, and CFF is to receive
20 20% of the uncashed funds. The cy pres award of $60,303.10 is to be allocated
21 $48,242.48 to CRLA, and $12,060.62 to CFF.
22
     IT IS SO ORDERED.
23
24 Dated: March 31, 2021
                                                  SENIOR DISTRICT JUDGE
25
26
27
28
                                                        1

            [Proposed] Order Re: Joint Stipulation of Cy Pres Designees and Allocation of Cy Pres Award
                                                                                    Case No. 09-cv-00703-AWI-JLT
